Exhibit 10.1

 

 

 

PURCHASE AND SALE AGREEMENT

dated as of October 5, 2020

between

PACIFIC GAS AND ELECTRIC COMPANY,

as Servicer

and the

ORIGINATORS FROM TIME TO TIME PARTY HERETO,

as Originators

and

PG&E AR FACILITY, LLC,

as Buyer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND RELATED MATTERS

     1  

SECTION 1.1

 

Defined Terms

     1  

SECTION 1.2

 

Other Interpretive Matters

     2  

ARTICLE II AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

     3  

SECTION 2.1

 

Purchase, Sale and Contribution

     3  

SECTION 2.2

 

Timing of Purchases

     3  

SECTION 2.3

 

Purchase Price

     3  

SECTION 2.4

 

No Recourse or Assumption of Obligations

     5  

ARTICLE III ADMINISTRATION AND COLLECTION

     5  

SECTION 3.1

 

PG&E to Act as Servicer, Contracts

     5  

SECTION 3.2

 

Deemed Collections

     6  

SECTION 3.3

 

Actions Evidencing Purchases

     7  

SECTION 3.4

 

Application of Collections

     8  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     8  

SECTION 4.1

 

Mutual Representations and Warranties

     8  

SECTION 4.2

 

Additional Representations and Warranties of Each Originator

     10  

ARTICLE V GENERAL COVENANTS

     16  

SECTION 5.1

 

Mutual Covenants

     16  

SECTION 5.2

 

Additional Covenants of Each Originator

     16  

SECTION 5.3

 

Reporting Requirements

     21  

SECTION 5.4

 

Negative Covenants of Each Originator

     22  

ARTICLE VI TERMINATION OF PURCHASES

     25  

SECTION 6.1

 

Voluntary Termination

     25  

SECTION 6.2

 

Automatic Termination

     25  

ARTICLE VII INDEMNIFICATION

     25  

SECTION 7.1

 

Each Originator’s Indemnity

     25  

SECTION 7.2

 

Contribution

     29  

ARTICLE VIII MISCELLANEOUS

     29  

SECTION 8.1

 

Amendments, etc.

     29  

SECTION 8.2

 

No Waiver; Remedies

     29  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.3

 

Notices, Etc.

     30  

SECTION 8.4

 

Binding Effect; Assignment

     31  

SECTION 8.5

 

Survival

     31  

SECTION 8.6

 

Costs and Expenses

     31  

SECTION 8.7

 

Execution in Counterparts

     32  

SECTION 8.8

 

Governing Law

     32  

SECTION 8.9

 

Waiver of Jury Trial

     32  

SECTION 8.10

 

Consent to Jurisdiction; Waiver of Immunities

     33  

SECTION 8.11

 

Confidentiality

     33  

SECTION 8.12

 

No Proceedings

     33  

SECTION 8.13

 

No Recourse Against Other Parties

     33  

SECTION 8.14

 

Grant of Security Interest

     34  

SECTION 8.15

 

Binding Terms in Other Transaction Documents

     34  

SECTION 8.16

 

Joint and Several Liability

     34  

SECTION 8.17

 

Severability

     34  

 

ANNEX 1

  UCC Details Schedule

ANNEX 2

  Notice Information

EXHIBIT 2.3(d)

  Form of Subordinated Note

 

-ii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT dated as of October 5, 2020 (this “Agreement”)
is among PACIFIC GAS AND ELECTRIC COMPANY, a California corporation (“PG&E”), as
initial servicer (in such capacity, the “Servicer”), the originators from time
to time party hereto (each, an “Originator”, and collectively, the
“Originators”) and PG&E AR FACILITY, LLC, a Delaware limited liability company
(the “Buyer”). For good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, unless otherwise specified:
(a) capitalized terms are used as defined in (or by reference in) Article I of
the Receivables Financing Agreement dated as of the date hereof (as amended,
restated, modified or otherwise supplemented from time to time, the “Receivables
Financing Agreement”) among Buyer, as Borrower, PG&E, as Servicer, the lenders
and group agents party thereto from time to time, and MUFG Bank, Ltd., as
Administrative Agent, and (b) as used in this Agreement, unless the context
otherwise requires, the following terms have the meanings indicated below:

“Deferred Payment” has the meaning given in Section 2.2.

“Dispose” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.

“Purchase Price” has the meaning given in Section 2.3(a).

“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports and other information (including computer
programs, tapes, disks, other information storage media, data processing
software and related property and rights) prepared or maintained by any PG&E
Party with respect to, or that evidence or relate to, the Pool Receivables, the
Related Rights, any other Collateral, the Obligors of such Pool Receivables or
the origination, collection or servicing of any of the foregoing.

“Related Rights” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Receivables, (b) all Records (but excluding
any obligations or liabilities under the Contracts), (c) all Collections in
respect of, and other proceeds of, the Receivables or any other Related Security
and (d) all products and proceeds of any of the foregoing.

“Sale Termination Date” means, with respect to any Originator, the date that
Receivables and Related Rights cease being sold or contributed, as applicable,
to the Buyer under this Agreement pursuant to Article VI of this Agreement.

 

1



--------------------------------------------------------------------------------

“Sale Termination Event” means the occurrence of any of the following events or
occurrences with respect to an Originator:

(a) (i) such Originator shall fail to make when due any payment or deposit or
transfer any monies to be made by it under this Agreement or any other
Transaction Document as and when due and such failure is not remedied within
three (3) Business Days, (ii) the applicable Initial Transfer Amount of
Collections is not transferred to the Borrower Accounts on any Business Day and
such failure is not remedied within three (3) Business Days, (iii) if a Stop
Sweeping Event has occurred and is continuing, the Remaining Transfer Amount of
Collections for any Business Day is not transferred, due to any action or
inaction by any PG&E Party, to the Borrower Accounts within five (5) Business
Days of such Business Day and such failure is not remedied within ten
(10) Business Days, (iv) the Collection Account Agent shall fail to perform or
observe any term covenant or agreement under the Intercreditor Agreement, and
such failure, solely to the extent capable of cure, shall continue for three
(3) Business Days or (v) Citibank, N.A. shall resign as Collection Account
Agent, and no successor Collection Account Agent reasonably satisfactory to the
Administrative Agent and the Majority Group Agents shall have been appointed;

(b) any representation or warranty made or deemed to be made by such Originator
under this Agreement, any other Transaction Documents to which it is a party
shall prove to have been incorrect or untrue in any material respect when made
or deemed made, unless, as of any date of determination, the facts or
circumstances to which such representation or warranty relates have changed with
the result that such representation or warranty is true and correct in all
material respects on such date;

(c) such Originator shall fail to perform or observe in any material respect,
any other term, covenant or agreement contained in this Agreement or any other
Transaction Document to which it is a party on its part to be performed or
observed and such failure shall continue unremedied for thirty (30) days; or

(d) an Event of Bankruptcy shall have occurred with respect to such Originator.

“Senior Interest Holders” has the meaning given in Exhibit 2.3(d).

“Senior Interests” has the meaning given in Exhibit 2.3(d).

“Subordinated Note” has the meaning given in Section 2.3(d).

“Subordination Provisions” has the meaning given in Exhibit 2.3(d).

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.02 of the Receivables
Financing Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

SECTION 2.1 Purchase, Sale and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, each Originator hereby sells and, in the
case of PG&E, contributes, as applicable, to Buyer, and Buyer hereby purchases
or acquires from each Originator, as applicable, all of such Originator’s right,
title and interest in, to and under the Receivables and the Related Rights, in
each case whether now existing or hereafter arising, acquired, or originated.

SECTION 2.2 Timing of Purchases. All of the Receivables and the Related Rights
existing at the opening of each Originator’s business on the Closing Date are
hereby sold or contributed, as applicable, to Buyer on such date in accordance
with the terms hereof. On and after the Closing Date until the Sale Termination
Date, each Receivable arising after the Closing Date shall be deemed to have
been sold or contributed to Buyer immediately (and without further action by any
Person) upon the creation or acquisition of such Receivable by the respective
Originator. In respect of (i) purchases on the Closing Date sold by such
Originator hereunder, Buyer shall pay the respective Originators the applicable
cash Purchase Price for the Receivables and the Related Rights on the Closing
Date and (ii) purchases of Receivables originated on or after the Closing Date
and the Related Rights, Buyer shall pay the respective Originators the
applicable cash Purchase Price on such day; provided, however, in the case of
clause (i) and clause (ii), to the extent that Buyer does not have funds
available to pay the Purchase Price due on any day in cash (such cash
insufficiency being a “Deferred Payment”), then until such Deferred Payment is
made in cash, the Deferred Payment shall be deemed principal, as applicable to
each Originator, of the respective Subordinated Notes, subject to the limitation
in Section 2.3(d) below. The Related Rights with respect to each Receivable
shall be sold or contributed at the same time as such Receivable, whether such
Related Rights exist at such time or arise, are acquired or are originated
thereafter by the respective Originator.

SECTION 2.3 Purchase Price. (a) The purchase price (“Purchase Price”) for the
Receivables and the Related Rights shall equal the fair market value of the
Receivables and the Related Rights as agreed by each Originator and Buyer at the
time of purchase or acquisition, determined in accordance with the following
formula:

 

 

PP           =

   UB x FMVD  

where:

    

PP           =

   Purchase Price for each Receivable as calculated on the relevant Payment Date
 

UB          =

   Unpaid Balance of such Receivable on the relevant Payment Date  

FMVD    =

   Fair Market Value Discount, as measured on such Payment Date, which is equal
to 97.26%; provided that such discount may be updated by the Originators and the
Buyer from time to time to reflect the then current fair market value of the
Receivables.

 

3



--------------------------------------------------------------------------------

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business. The Purchase Price shall not be
adjusted or modified after the applicable purchase date.

(b) On the date of the initial purchase, PG&E shall contribute Receivables and
the Related Rights to Buyer as a capital contribution in the amount set forth in
a written notice on the date thereof from PG&E to Buyer and Administrative
Agent.

(c) Buyer shall pay the related Originator the Purchase Price with respect to
each non-contributed Receivable and the Related Rights, created or acquired by
such Originator on the date of purchase thereof as set forth above by transfer
of funds, to the extent that Buyer has funds available for that purpose after
satisfying Buyer’s obligations under the Receivables Financing Agreement and
such payment is not prohibited under the Transaction Documents.

(d) In the case of any Originator (including, in this capacity, PG&E), to the
extent that Buyer does not have funds available to pay the Purchase Price due on
any day in cash, Buyer shall execute and deliver in the form attached to this
Agreement as Exhibit 2.3(d), a subordinated promissory note (each, a
“Subordinated Note”) in a principal amount equal to such Deferred Payment and
payable to the order of such Originator, or shall increase the principal amount
of any outstanding Subordinated Note to such Originator by the amount of any
Deferred Payment; provided, that the aggregate principal amount of the
Subordinated Notes shall not at any time exceed or be permitted to exceed the
maximum amount on the Subordinated Notes that could be owed without rendering
Borrower’s Net Worth less than the Required Capital Amount. Each Originator is
hereby authorized by Buyer to endorse on the schedule attached to its
Subordinated Note an appropriate notation evidencing the date and amount of each
advance thereunder, as well as the date of each payment with respect thereto,
provided that the failure to make such notation shall not affect any obligation
of Buyer thereunder.

(e) To the extent (i) Buyer does not have funds available to pay the Purchase
Price due on any day in cash and (ii) any Subordinated Note may not be increased
as provided in clause (d) above, PG&E, as an Originator hereunder and as sole
member of the Buyer, may elect in its sole discretion to treat Receivables and
Related Rights allocable to any Deferred Payment to have been transferred by
PG&E to Buyer as a capital contribution, in return for an increase in the value
of the equity interest in Buyer held by PG&E. PG&E may also, at its option in
its sole discretion, contribute cash or cash equivalents to Buyer in return for
an increase in the value of the equity interest in Buyer held by PG&E. Servicer
may evidence PG&E’s election to treat all or any portion of a Deferred Payment
as a capital contribution by recording it as such on the books and records of
Buyer as maintained by the Servicer, and no further notice or acceptance of any
such contribution shall be necessary. For the avoidance of doubt, nothing in
this Agreement shall be construed to require PG&E to make any capital
contribution to the Buyer. PG&E and Buyer shall each record on its respective
books and records any capital contribution made by PG&E to Buyer promptly
following its occurrence.

 

4



--------------------------------------------------------------------------------

SECTION 2.4 No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale or contribution, as
applicable, of Receivables and Related Rights under this Agreement shall be
without recourse to any Originator. Each Originator and Buyer intend the
transactions hereunder to constitute absolute and irrevocable true sales or
valid contributions of Receivables and the Related Rights by each Originator to
Buyer, providing Buyer with the full risks and benefits of ownership of the
Receivables and Related Rights (such that the Receivables and the Related Rights
would not be property of any Originator’s estate in the event of such
Originator’s bankruptcy).

None of Buyer, Administrative Agent, the Lenders or the other Affected Persons
shall have any obligation or liability under any Receivables or Related Rights,
nor shall Buyer, Administrative Agent, any Lender or the other Affected Persons
have any obligation or liability to any Obligor or other customer or client of
any Originator (including any obligation to perform any of the obligations of
any Originator under any Receivables or Related Rights).

ARTICLE III

ADMINISTRATION AND COLLECTION

SECTION 3.1 PG&E to Act as Servicer, Contracts. (a) PG&E shall be responsible
for the servicing, administration and collection of the Receivables and the
Related Rights for the benefit of Buyer and for the benefit of Administrative
Agent (as Buyer’s assignee) on behalf of the Lenders, all on the terms set out
in (and subject to any rights to terminate PG&E as Servicer and appoint a
successor Servicer pursuant to) the Receivables Financing Agreement.

(b) Each Originator shall cooperate with Buyer and Servicer in collecting
amounts due from Obligors in respect of the Receivables.

(c) Buyer and each Originator hereby grant to Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take or
cause to be taken in the name of Buyer or such Originator, as the case may be,
any and all steps which are necessary or advisable to endorse, negotiate,
enforce, or otherwise realize on any checks, instruments or other proceeds of
the Receivables or other right of any kind held or transmitted by Buyer or such
Originator or transmitted or received by Buyer or such Originator in connection
with any Receivable and any Related Rights (including under the related
records).

(d) Each Originator hereby grants to Buyer and to Administrative Agent, as
assignee of Buyer, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take or cause to be taken in the name
of Buyer or such Originator, as the case may be, any and all steps which are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any checks, instruments or other proceeds of the Receivables or other right of
any kind held or transmitted by Buyer or such Originator or transmitted or
received by Buyer or such Originator in connection with any Receivable and any
Related Rights (including under the related records).

 

5



--------------------------------------------------------------------------------

(e) Each Originator shall perform all of its obligations under the Records to
the same extent as if the Receivables had not been sold or contributed, as
applicable, hereunder and the exercise by each of the Buyer, the Servicer, the
Administrative Agent or any of their respective designees of its rights
hereunder or under the Receivables Financing Agreement shall not relieve such
Originator from such obligations.

SECTION 3.2 Deemed Collections. (a) If on any day:

(i) the Unpaid Balance of any Receivable originated by any Originator is:
(A) reduced as a result of any defective or rejected goods or services, any
discount, dispute, refunds, netting, rebates or any adjustment or otherwise
(other than (i) amounts that reflect Customer Refunds in an amount not to exceed
the amount reported as a reduction in the Net Receivables Pool Balance in the
prior Monthly Report and (ii) any amounts that are included in the California
Climate Credit Accrual at such time) by any PG&E Party or any Affiliate thereof
(other than cash Collections on account of the Receivables), (B) reduced as a
result of converting such Receivable to an Excluded Receivable, (C) reduced as a
result of applying any Deposit Balances or (D) reduced or canceled as a result
of a setoff in respect of any claim by any Person (whether such claim arises out
of the same or a related transaction or an unrelated transaction) or any netting
by any Person; or

(ii) any of the representations or warranties of any Originator set forth in
Section 4.2 is not true with respect to any Receivable on the date of its sale
or contribution (or purported sale or contribution) to Buyer;

then, on such day, the Originator that sold or contributed such Receivable to
Buyer hereunder shall be deemed to have received a Collection of such
Receivable:

(1) in the case of clause (i) above, in the amount of such reduction or
adjustment; or

(2) in the case of clause (ii) above, in the amount of the entire Unpaid Balance
of the relevant Receivable (as determined immediately prior to the applicable
event) with respect to which such representations or warranties of any
Originator were untrue.

Collections deemed received by any Originator under this Section 3.2(a) are
herein referred to as “Deemed Collections”.

(b) Such Originator shall transfer to a Borrower Account immediately available
funds within two (2) Business Days after the event giving rise to such Deemed
Collection, an amount equal to (x) if such reduction, adjustment or breach
occurs prior to the Termination Date and no Event of Default or Termination
Event has occurred and is continuing, the lesser of (I) the sum of all Deemed
Collections with respect to such

 

6



--------------------------------------------------------------------------------

reduction, adjustment or breach and (II) an amount necessary to eliminate any
Borrowing Base Deficit that exists at such time and (y) if such reduction,
adjustment or breach occurs on or after the Termination Date or at any time when
an Event of Default or a Termination Event has occurred and is continuing, the
sum of all Deemed Collections with respect to such reduction, adjustment or
breach.

SECTION 3.3 Actions Evidencing Purchases. (a) On or prior to the Closing Date,
each Originator (or Servicer, on behalf of Originators) shall take all steps
reasonably necessary to ensure that there shall be placed on each data
processing report that it generates that is provided to a proposed purchaser or
lender to evaluate the Receivables, a legend evidencing that the Pool
Receivables have been transferred to the Buyer in accordance with this Agreement
and none of the Originators or Servicer shall change or remove such legend
without the consent of Buyer and the Administrative Agent, as its assignee. In
addition, each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action that Buyer or the Administrative Agent, as its assignee may
reasonably request in order to perfect, protect or more fully evidence the
purchases, sales and contributions hereunder, or to enable Buyer or the
Administrative Agent, as its assignee to exercise or enforce any of their
respective rights with respect to the Receivables and the Related Rights;
provided, however, that unless requested by the Administrative Agent, and
subject to the receipt of any consent required by the CPUC, following the
occurrence of an Event of Default or a Termination Event, no filings under the
Federal Assignment of Claims Act (or any other similar Applicable Law) with
respect to Government Receivables shall be required to be made. Without limiting
the generality of the foregoing, each Originator will upon the request of Buyer
or its designee: (i) authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate to perfect the
interests of Buyer and Administrative Agent, as its assignee in the Receivables
and the Related Rights; and (ii) upon and after the occurrence of an Event of
Default, an Unmatured Event of Default, a Termination Event or an Unmatured
Termination Event, mark conspicuously each Contract (or such Originator’s
records with respect to such Contract) evidencing each Receivable with a legend,
acceptable to Buyer and the Administrative Agent, as its assignee, evidencing
that the related Receivables have been sold or contributed in accordance with
this Agreement.

(b) Each Originator hereby authorizes Buyer or its designee (i) to file in the
name of such Originator one or more financing statements, and amendments
thereto, continuations thereof and assignments thereof, relative to all or any
of the Receivables and the Related Rights now existing or hereafter arising and
(ii) to the extent permitted by the Receivables Financing Agreement, to notify
Obligors of the assignment of the Receivables and the Related Rights.

(c) Without limiting the generality of subsection (a), each Originator shall
authorize and deliver and file or cause to be filed appropriate continuation
statements, not earlier than six months and not later than the fifth anniversary
of the date of filing of the financing statements filed in connection with the
Closing Date or any other financing statement filed pursuant to this Agreement,
if the Final Payout Date shall not have occurred.

 

7



--------------------------------------------------------------------------------

SECTION 3.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it shall be applied as specified in writing or
otherwise by such Obligor or as required by Applicable Law or by the underlying
Contract. If the manner of application of any such payment is not specified by
the related Obligor and is not required by Applicable Law or by the underlying
Contract, such payment shall, unless Buyer instructs otherwise, be applied:
first, as a Collection of any Receivable or Receivables then outstanding of such
Obligor, with such Receivables being paid in the order of the oldest first, and,
second, to any other indebtedness of such Obligor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Originator represents
and warrants to Buyer, and Buyer represents and warrants to each Originator, as
of the Closing Date and, other than the representations and warranties set forth
in Sections 4.1(f)(ii) and (i), as of each date in which a purchase and sale or
contribution, as applicable, is made hereunder, as follows:

(a) Organization and Good Standing. It is duly organized and validly existing in
good standing under the laws of its jurisdiction of organization, with the power
and authority under its Organizational Documents and under the laws of its
jurisdiction of organization to own its properties and to conduct its business
as such properties are currently owned and such business is presently conducted.

(b) Due Qualification. It is duly qualified to do business, is in good standing
as a foreign entity and has obtained all necessary licenses and approvals in all
jurisdictions in which the conduct of its business requires such qualification,
licenses or approvals, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. (i) It has all necessary corporate
or other entity power and corporate or other entity authority to (A) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (B) perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, (C) with respect to PG&E, sell,
assign or contribute the Receivables and the Related Rights on the terms and
conditions herein provided, (D) with respect to each Originator other than PG&E,
sell or assign the Receivables and the Related Rights on the terms and
conditions herein provided and (E) with respect to Buyer, purchase, acquire and
own the Receivables and the Related Rights on the terms and conditions herein
provided and (ii) the execution, delivery and performance of, and the
consummation of the transactions provided for in, this Agreement and the other
Transaction Documents to which it is a party have been duly authorized by it by
all necessary corporate or other entity action.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes its legal, valid and binding
obligations,

 

8



--------------------------------------------------------------------------------

enforceable against it in accordance with their respective terms, except as
enforceability may be limited by (x) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (y) applicable
Requirements of Law (including the approval of the CPUC) prior to foreclosure or
other exercise of remedies hereunder or under the Transaction Documents).

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which it is a party, the performance of the
transactions contemplated by this Agreement and the other Transaction Documents
and the fulfillment of the terms of this Agreement and the other Transaction
Documents by it will not (i) violate in any material respect any of the terms or
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, its Organizational Documents or any indenture, sale agreement,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or instrument to which it is a party or by which it or any of
its property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or instrument, other than this Agreement and the other
Transaction Documents or (iii) violate in any material respect with any
Requirement of Law.

(f) Litigation and Other Proceedings.

(i) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to its knowledge, threatened in writing by
or against it or any of its Significant Subsidiaries or against any of their
respective material properties or revenues with respect to any of the
Transaction Documents.

(ii) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to its knowledge, threatened in writing by
or against it or any of its Significant Subsidiaries or against any of their
respective material properties or revenues, except as disclosed in the Specified
Exchange Act Filings, that could reasonably be expected to have a Material
Adverse Effect.

(g) Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action would not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Person in connection with the sale, assignment
or contribution, as applicable, of any Receivables and Related Rights hereunder
or the due execution, delivery and performance by such Person of this Agreement
or any other Transaction Document to which it is a party and the consummation by
such Person of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a

 

9



--------------------------------------------------------------------------------

party have been obtained or made and are in full force and effect. This
Agreement and the Transaction Documents have received any approvals and
authorizations that are required under the regulations and orders of the CPUC,
and of the FERC under the FPA, and any such approvals are effective and in full
force and effect, and each of the PG&E Parties has timely delivered to the CPUC
and the FERC all notices with respect to this Agreement and the Transaction
Documents that are required under the regulations and orders of the CPUC and the
FERC.

(h) Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by such Originator to Buyer under this Agreement or
pursuant to the other Transaction Documents will have been (i) in payment of a
debt incurred by such Person in the ordinary course of business or financial
affairs of such Person and (ii) made in the ordinary course of business or
financial affairs of such Person.

(i) No Material Adverse Effect. Since December 31, 2019, no Specified Material
Adverse Effect has occurred.

SECTION 4.2 Additional Representations and Warranties of Each Originator. Each
Originator represents and warrants to Buyer as of the Closing Date and as of
each date on which a purchase and sale or contribution, as applicable, is made
hereunder, as follows:

(a) Valid Sale. This Agreement confers a valid sale, transfer and assignment or
contribution, as applicable, of the Receivables originated by such Originator
and the Related Rights to Buyer, or alternatively the granting of a valid
security interest in the Receivables and the Related Rights to Buyer,
enforceable against creditors of, and purchasers from such Originator.

(b) Margin Regulations. Such Originator is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

(c) Quality of Title. Prior to its sale or contribution to Buyer hereunder, each
Receivable originated by such Originator, together with the Related Rights, is
owned by such Originator free and clear of any Adverse Claim. When Buyer
purchases or acquires by contribution such Receivable and Related Rights and all
Collections and proceeds if any of the foregoing, Buyer shall have acquired
legal and equitable title to such Receivable, for fair consideration and
reasonably equivalent value (and each Originator represents and warrants that it
has taken all steps under the UCC necessary to perfect the transfer of such
ownership interest in such assets), free and clear of any Adverse Claim; and no
financing statement or other instrument similar in effect covering any
Receivable sold or contributed hereunder, any interest therein, and the Related
Rights is on file in any recording office, except such as may be filed (i) in
favor of Buyer (and assigned to Administrative Agent) or (ii) in favor of
Administrative Agent in accordance with the Receivables Financing Agreement.

 

10



--------------------------------------------------------------------------------

(d) Accuracy of Information. All Monthly Reports, Interim Reports, certificates,
reports, statements, documents and other information furnished to the Buyer, the
Administrative Agent or any other Credit Party by or on behalf of the such
Originator pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, other than
any projections, estimates and other forward-looking materials and information
of a general economic or industry specific nature, does not, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made (giving effect to all supplements and updates thereto). Any projected
information, estimates, other forward-looking materials and pro forma financial
information that have been made available to the Buyer, any Lenders, any Group
Agents or the Administrative Agent prior to the Closing Date in connection with
the transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by such Originator to be reasonable as of the date such
information was so furnished and as of the Closing Date (it being understood
that actual results may vary materially from such projections and pro forma
information and such projections and pro forma information are not a guarantee
of performance).

(e) UCC Details. Such Originator’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization,
its organizational identification number, if any, as designated by the
jurisdiction of its organization, its federal employer identification number, if
any, and the location of its chief executive office and principal place of
business and the primary offices where such Originator keeps its Records are
specified in Annex 1, in jurisdictions where all action required by Section 8.02
of the Receivables Financing Agreement has been taken and completed. Except as
described in Annex 1, such Originator has no, and within the last five years,
has not had any, trade names, fictitious names, assumed names or “doing business
as” names and such Originator has not, within the last five years, changed the
location of its chief executive office or its true legal name, identity or
corporate structure. Each Originator is organized only in a single jurisdiction.

(f) Perfection Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in such Originator’s right, title and interest in, to and
under the Receivables and Related Rights which (A) security interest has been
perfected and is enforceable against creditors of and purchasers from such
Originator and (B) will be free of all Adverse Claims in such Receivables and
Related Rights.

(ii) The Intercreditor Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Originators’ right, title and
interest in, to and under the Collection Accounts which (A) security interest
has been perfected and is enforceable against creditors of and purchasers from
such Person and (B) will be free of all Adverse Claims in the Collection
Accounts.

 

11



--------------------------------------------------------------------------------

(iii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(iv) Each Originator owns and has good and marketable title to its Receivables
and Related Rights free and clear of any Adverse Claim of any Person.

(v) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law and all other requirements under
the appropriate jurisdictions under Applicable Law have been complied with in
order to perfect (and continue the perfection of) the sale and contribution of
the Receivables and Related Security from each applicable Originator to the
Buyer pursuant to this Agreement; provided, however, that unless requested by
the Administrative Agent, subject to the receipt of any consent required by the
CPUC, following the occurrence of an Event of Default or a Termination Event, no
filings under the Federal Assignment of Claims Act (or any other similar
Applicable Law) with respect to Government Receivables shall be required to be
made.

(vi) Other than the ownership interest granted to the Buyer pursuant to this
Agreement, such Originator has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables or Related Rights
except as permitted by this Agreement and the other Transaction Documents. Such
Originator has not authorized the filing of and is not aware of any financing
statements filed against itself that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. Such Originator is not
aware of any judgment lien, ERISA lien or tax lien filings against itself.

(g) The Lock-Boxes and Collection Accounts.

(i) Ownership. Each Lock-Box and Collection Account is in the name of an
Originator, and the Originators own and have good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.

(ii) Perfection of Collection Accounts. The Originators have delivered to the
Buyer and the Administrative Agent a fully executed Account Control Agreement
relating to each Lock-Box and Collection Account, pursuant to which each
applicable Account Bank has agreed to comply with the instructions originated by
the Collection Account Agent directing the disposition of funds in such Lock-Box
and Collection Account without further consent by the Borrower, the Servicer,
any Originator or any other Person. The Collection Account Agent has a perfected
security interest (as defined in the applicable UCC) in each Collection Account
and such security interest is perfected by “control” (as defined in
Section 9-104 of the UCC).

 

12



--------------------------------------------------------------------------------

(iii) Instructions. Neither the Lock-Boxes nor the Collection Accounts are in
the name of any Person other than an Originator. No Originator has consented to
the applicable Account Bank complying with instructions of any Person other than
the Originators, the Buyer, the Servicer, the Collection Account Agent and the
Administrative Agent. All Obligors have been instructed to make all payments in
respect of the Receivables to a Collection Account or a Lock-Box.

(h) Taxes. Such Originator has filed or caused to be filed all Federal and state
returns of income and franchise taxes imposed in lieu of net income taxes and
all other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or with respect to any claims
or assessments for taxes made against it or any of its property by any
Governmental Authority (other than (i) any amounts the validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of such Originator or any of its Significant Subsidiaries, as applicable,
and (ii) claims which could not reasonably be expected to have a Material
Adverse Effect with respect to such Originator).

(i) [Reserved].

(j) Credit and Collection Policy. Such Originator has complied in all material
respects with the Credit and Collection Policy with regard to each Receivable
and the related Contracts.

(k) Compliance with Laws. Such Originator is in compliance with all Requirements
of Law except for any Requirements of Law being contested in good faith by
appropriate proceedings and except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Eligible Receivables. Each Receivable shall be an Eligible Receivable on the
date of the sale or contribution of such Receivable hereunder, unless otherwise
specified in the first Monthly Report or Interim Report that includes such
Receivable.

(m) Adverse Change in Receivables. Since December 31, 2019, there has been no
material adverse change in either the collectability or the payment history of
the Receivables, taken as a whole, originated by such Originator.

(n) Financial Condition. (a) The audited consolidated balance sheet of PG&E and
its consolidated Subsidiaries as of December 31, 2019, and the related
consolidated statements of income and cash flows for the fiscal year ended on
such date, reported on by Deloitte & Touche LLP, and (b) the unaudited
consolidated balance sheet of PG&E and its consolidated Subsidiaries as of
June 30, 2020, and the related consolidated statements of income and cash flows
for the portion of the fiscal year ended on such date, each delivered to the
Administrative Agent and the Group Agents prior to the Closing Date, in each
case, (i) were prepared in accordance with GAAP consistently

 

13



--------------------------------------------------------------------------------

applied throughout the periods covered thereby, except as otherwise expressly
noted therein, and (ii) present fairly in all material respects the consolidated
financial condition of PG&E and its consolidated Subsidiaries as of such date,
and its consolidated income and its consolidated cash flows for the respective
fiscal year or portion of the fiscal year then ended, subject, in the case of
the financial statements referred to in clause (b), to the absence of footnotes
and to normal year-end audit adjustments.

(o) Investment Company Act. Such Originator is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(p) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(q) Solvent. Such Originator is Solvent.

(r) Plan of Reorganization; Confirmation Order. (i) The Plan of Reorganization
has been confirmed by the Bankruptcy Court and the “Effective Date” of the Plan
of Reorganization has occurred and (ii) the Confirmation Order is in full force
and effect and no stay thereof is in effect.

(s) Opinions. The facts regarding such Originator, the Receivables, the Related
Rights and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

(t) Reliance on Separate Legal Identity. Such Originator acknowledges that each
of the Lenders, the Group Agents and the Administrative Agent are entering into
the Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

(u) Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. None of the
PG&E Parties or any of their respective Subsidiaries, nor, to the knowledge of
any PG&E Party, any director, officer, agent, Affiliate or employee of any PG&E
Party or any of its Subsidiaries is currently (i) the subject of any Sanctions
or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of any Sanctions. None of the PG&E Parties or
any of their respective Subsidiaries, nor, to the knowledge of the PG&E Parties,
any director, officer, agent, Affiliate or employee of any PG&E Party or any of
their respective Subsidiaries, has taken any action, directly or indirectly,
that would result in a violation in any material respect by any such Person of
the FCPA or of any other Anti-Corruption Laws.

(v) Proceeds. No proceeds received by any PG&E Party or any of their respective
Subsidiaries or Affiliates in connection with any sale will be used in any
manner that will violate Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions.

 

14



--------------------------------------------------------------------------------

(w) No Linked Accounts. Except for the Servicer’s Accounts, there are no “Linked
Accounts” (as defined in the applicable Account Control Agreement) with respect
to any Account maintained at any Account Bank.

(x) ERISA. No Reportable Event has occurred during prior five years with respect
to any Plan, and each Plan has complied with the applicable provisions of ERISA
and the Code, except, in each case, to the extent that any such Reportable Event
or failure to comply with the applicable provisions of ERISA or the Code could
not reasonably be expected to result in a Material Adverse Effect. During the
prior five years, there has been no (i) failure to make a required contribution
to any Plan that would result in the imposition of an Adverse Claim or other
encumbrance or the provision of security under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such an Adverse Claim; or (ii)
“unpaid minimum required contribution” or “accumulated funding deficiency” (as
defined or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle
B of Title I of ERISA), whether or not waived, except, in each case, to the
extent that such event could not reasonably be expected to result in a Material
Adverse Effect. No termination of a Single Employer Plan has occurred, and no
Adverse Claim in favor of the PBGC or a Plan has arisen, during the prior
five-years. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date for which a certified actuarial valuation report is
available prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits,
except as could not reasonably be expected to result in a Material Adverse
Effect. Neither any PG&E Party nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan during the prior five
years that has resulted or could reasonably be expected to result in a material
liability under ERISA, and neither any PG&E Party nor any Commonly Controlled
Entity would become subject to any liability under ERISA if any PG&E Party or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made, except as could not reasonably
be expected to result in a Material Adverse Effect. No such Multiemployer Plan
is in endangered or critical status (within the meaning of Section 305 of ERISA)
or in Insolvency.

(y) No Fraudulent Conveyance. No sale or contribution hereunder constitutes a
fraudulent transfer or conveyance under any United States federal or applicable
state bankruptcy or insolvency laws or is otherwise void or voidable under such
or similar laws or principles or for any other reason.

(z) No Event of Default or Termination Event. No event has occurred and is
continuing and no condition exists, or would result from the sale, transfer and
assignment or contribution of the Receivables originated by such Originator,
that constitutes or may reasonably be expected to constitute an Event of
Default, an Unmatured Event of Default, a Termination Event or an Unmatured
Termination Event.

 

15



--------------------------------------------------------------------------------

(aa) Other Transaction Documents. Each representation and warranty made by such
Originator under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(bb) Regulatory Matters. Solely as a result of the execution and delivery of the
Transaction Documents and of this Agreement and the performance of the
respective parties’ obligations thereunder, none of the Credit Parties shall be
or become subject to regulation (i) under the FPA or (ii) as a “public utility”
or “public service corporation” or the equivalent under any Applicable Law,
including the California Public Utilities Code.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times from the Closing Date until the Final
Payout Date, Buyer and each Originator shall:

(a) Compliance with Laws, Etc. Comply with all Requirements of Law, except for
any Requirements of Law being contested in good faith by appropriate proceedings
and except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Existence. Keep in full force and effect its existence and rights as a
corporation or other entity in the jurisdiction of its organization, and shall
obtain and preserve its qualification to do business in each jurisdiction in
which the conduct of its business requires such qualification, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(c) Separateness. (i) To the extent applicable to it, observe the applicable
legal requirements for the recognition of Buyer as a legal entity separate and
apart from such Originator and any Affiliate of such Originator, including
complying with (and causing to be true and correct) each of the facts and
assumptions contained in the legal opinions of counsel delivered in connection
with this Agreement and the other Transaction Documents regarding “true sale”
and “substantive consolidation” matters (and any later bring-downs or
replacements of such opinions) and (ii) not take any actions inconsistent with
the terms of Section 7.03 of the Receivables Financing Agreement or Buyer’s
Organizational Documents.

SECTION 5.2 Additional Covenants of Each Originator. At all times from the
Closing Date until the Final Payout Date, each Originator shall:

(a) Furnishing of Information and Inspection of Receivables. Furnish or cause to
be furnished to the Buyer, the Administrative Agent and each Group Agent from
time to time such information with respect to the Receivables and the other
Collateral as the Buyer, the Administrative Agent or any Group Agent may
reasonably request. Each Originator will, at such Originator’s expense, during
regular business hours with prior written notice permit the Buyer, the
Administrative Agent and each

 

16



--------------------------------------------------------------------------------

Group Agent or their respective agents or representatives (which may include
certified public accountants or other auditors) to (i) examine and make copies
of and abstracts from all books and records relating to the Receivables or
Related Rights, (ii) visit the offices and properties of such Originator for the
purpose of examining such books and records, (iii) conduct a review of such
Originator’s books and records with respect to the Receivables and Related
Rights and (iv) discuss matters relating to the Receivables, the Related Rights
or such Originator’s performance hereunder or under the other Transaction
Documents to which it is a party with any of the officers, directors or
employees and use commercially reasonable efforts to provide for the Buyer, the
Administrative Agent and each Group Agent or their respective agents or
representatives (in the presence of representatives of such Originator) to meet
with the independent permit certified public accountants of such Originator;
provided, however, that (A) any such visits or inspections shall be subject to
such conditions as such Originator shall deem necessary based on reasonable
considerations of safety, security and confidentiality; and (B) such Originator
shall not be required to disclose to any Person any information the disclosure
of which is prohibited by applicable law or binding agreement or subject to
attorney-client privilege or constitutes attorney-work product or constitutes
non-financial trade secrets or non-financial proprietary information so long as
(x) such confidentiality obligation was not entered into in contemplation hereof
and (y) such Originator provides such Person with notice that information is
being withheld due to the existence of such confidentiality obligation;
provided, further, however, that the Originators shall be required to reimburse
the Administrative Agent for only one (1) such review in any twelve-month period
(excluding any audits/inspections requested by Buyer), unless an Event of
Default or a Termination Event has occurred and is continuing. If a Ratings
Event, Event of Default or a Termination Event has occurred and is continuing,
the Administrative Agent may appoint a third party to monitor the servicing of
the Receivables, including the disposition of Collections.

(b) Books and Records. Maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each Receivable and all Collections of and adjustments to each existing
Receivable) and the identification and segregation of Non-Securitization
Receivables (including records adequate to permit the immediate identification
of each new Non-Securitization Receivable and all collections of each existing
Non-Securitization Receivable).

(c) Conduct of Business. Each Originator will do all things necessary to take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clause (ii) above, to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; except that such
Originator may be merged, consolidated or amalgamated with another Person so
long as, after giving effect to such transaction, (a) no Unmatured Termination
Event, Termination Event, Unmatured Event of Default or Event of Default shall
have occurred and be continuing, (b) either (i) the Originator is

 

17



--------------------------------------------------------------------------------

the continuing or surviving corporation of such merger, consolidation or
amalgamation or (ii) the continuing or surviving corporation of such merger,
consolidation or amalgamation, if not the Originator, (x) shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (y) shall have assumed all obligations of such
Originator under this Agreement pursuant to arrangements reasonably satisfactory
to the Administrative Agent and (z) to the extent requested by the
Administrative Agent or any Lender, shall have promptly provided to the
Administrative Agent or such Lender all documentation and other information that
may be required by the Administrative Agent or such Lender in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including information required by the PATRIOT Act and the
Beneficial Ownership Rule, (c) the ratings by Moody’s and S&P of the continuing
or surviving corporation’s or purchaser’s senior, secured debt shall be at least
the higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the ratings by
such rating agencies of such Originator’s senior, secured debt in effect before
the earlier of the occurrence or the public announcement of such event and
(d) the Administrative Agent shall have received such certificates, documents,
instruments, agreements and opinions of counsel (which shall be addressed to
Administrative Agent and all Lenders) as it shall reasonably request, including
as to the necessity and adequacy of any new UCC financing statements or
amendments to existing UCC financing statements.

(d) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Receivables, to the same extent as if such Originator’s
Receivables had not been sold or contributed, as applicable, hereunder and the
exercise by each of Buyer, Servicer, Administrative Agent or any of their
respective designees of its rights hereunder or under the Receivables Financing
Agreement shall not relieve such Originator from such obligations.

(e) Location of Records. Keep its chief executive office and principal place of
business, and the primary offices where it keeps its Records (and original
documents relating thereto), at the address of such Originator referred to in
Annex 1 or at such other locations in jurisdictions where all action required by
Section 7.02 of the Receivables Financing Agreement shall have been taken and
completed.

(f) Credit and Collection Policy. Timely and fully comply with the Credit and
Collection Policy in all material respects with regard to each Receivable sold
or contributed by it hereunder and the related Contract.

(g) Payments on Receivables, Accounts. At all times, instruct all Obligors to
deliver payments on the Receivables directly to a Collection Account or a
Lock-Box. Each Originator will (i) cause Collections in an amount equal to the
Initial Transfer Amount to be transferred to the Borrower Accounts on each
Business Day, (ii) at any time that a Stop Sweeping Event has occurred and is
continuing, for each Business Day cause Collections in an amount equal to the
Remaining Transfer Amount for such Business Day to be transferred to the
Borrower Accounts no later than five (5) Business

 

18



--------------------------------------------------------------------------------

Days after such Business Day and (iii) at any time that a Stop Sweeping Event
has occurred and is continuing, retain in the Collection Accounts all
Collections with respect to the Receivables until such Collections have been
transferred directly from the Collection Accounts to the Borrower Accounts
(either as an Initial Transfer Amount or as a Remaining Transfer Amount). The
Buyer acknowledges and agrees that for administrative convenience, so long as a
Stop Sweeping Event has not occurred and is continuing, that Collections in an
amount equal to the Remaining Transfer Amount for such Business Day need not be
transferred to the Borrower Accounts but instead shall be retained by the
Servicer and distributed to the Originators in partial payment for the
Receivables purchased by the Buyer on such date from the Originators in
accordance with the terms of this Agreement. Each Originator will, at all times,
maintain such books and records necessary to (i) identify Collections received
from time to time on Receivables, (ii) segregate Collections on Receivables from
Non-Securitization Collections and all other funds, (iii) identify
Non-Securitization Collections received from time to time and the
Non-Securitization Receivable to which each portion of Non-Securitization
Collections relate and (iv) promptly remit Collections on Receivables to a
Borrower Account. If any payments on the Receivables or other Collections are
received by any Originator, it shall hold such payments in trust for the benefit
of the Administrative Agent, the Group Agents and the other Secured Parties and
promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Collection Account; provided, however, that in the event that
any such payments on the Receivables or other Collections are not remitted by an
Obligor directly into a Collection Account or a Lock-Box, the applicable
Originator (or the Servicer on its behalf) shall notify the applicable Obligor
of such failure and shall take commercially reasonable action to ensure that
future payments on Receivables owing by such Obligor are remitted by such
Obligor directly to a Collection Account or a Lock-Box. Each Originator will
cause each Account Bank to comply with the terms of each applicable Account
Control Agreement. No Originator will permit funds other than (i) Collections on
Receivables and Related Rights to be deposited into any Borrower Account or
(ii) Non-Securitization Collections and Collections on Receivables and Related
Rights to be deposited into any Collection Account. If such funds are
nevertheless deposited into any Account, the applicable Originator (or the
Servicer on its behalf) will within two (2) Business Days transfer such funds to
the appropriate Person entitled to such funds. No Originator shall terminate an
Account Bank or close an Account (or a related Lock-Box), in each case, with the
prior written consent of the Administrative Agent. Each Originator shall ensure
that no disbursements are made from (i) any Borrower Account, other than such
disbursements that are made at the direction and for the account of the Borrower
or (ii) any Collection Account, other than (x) the transfer of Collections out
of the Collection Accounts and (y) the transfer of Non-Securitization
Collections out of the Collection Accounts.

(h) Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policy, but in any event no less frequently than as
required under the Contract related to such Receivable.

 

19



--------------------------------------------------------------------------------

(i) Commingling. Each Originator will at all times, take commercially reasonable
actions to ensure that on and after the Closing Date that no funds are deposited
into (i) any Borrower Account other than Collections on Receivables or (ii) any
Collection Account other than Collections on Receivables and Non-Securitization
Collections. In the event that 10.0% or more of the aggregate amount of all
funds deposited into the Collection Accounts during each of two consecutive
calendar months constitute Miscellaneous Collections, each Originator shall
(i) within sixty (60) days notify the obligors of the Miscellaneous Items to
cease remitting Miscellaneous Collections to the Collection Accounts and
Lock-Boxes and (ii) take commercially reasonable action to ensure that future
payments on Miscellaneous Items are not remitted directly to any Collection
Account or any Lock-Box.

(j) Taxes. Each Originator will pay all taxes due and payable or any other tax
assessments made against such Originator or any of its Significant Subsidiaries
or any of their respective property by any Governmental Authority (other than
(i) any amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Originator or any
of its Significant Subsidiaries, as applicable or (ii) where the failure to
effect such payment could not reasonably be expected to have a Material Adverse
Effect with respect to such Originator).

(k) Accounting. Other than for consolidated accounting purposes, such Originator
will not account for or treat the transactions contemplated hereby in any manner
other than as a sale or contribution (as applicable) of Receivables and the
Related Rights by such Originator to the Buyer; provided that solely for federal
income tax reporting purposes, the Buyer is treated as a “disregarded entity” of
PG&E and, therefore, the conveyance of Receivables and Related Rights by PG&E to
the Buyer hereunder will not be recognized.

(l) Federal Assignment of Claims Act; Etc. Subject to the receipt of any consent
required by the CPUC, if requested by the Administrative Agent following the
occurrence of an Event of Default or a Termination Event, prepare and make any
filings under the Federal Assignment of Claims Act (or any other similar
Applicable Law) with respect to Government Receivables, that are necessary or
desirable in order for the Administrative Agent to enforce such Government
Receivable against the Obligor thereof.

(m) Security Interest, Etc. Each Originator shall, at its expense, take (ii) all
action necessary or desirable to establish and maintain a valid and enforceable
first priority perfected security interest in the Collection Accounts, in each
case free and clear of any Adverse Claim, in favor of the Collection Account
Agent (on behalf of the Intercreditor Agreement Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Collection Account Agent (on behalf of the Intercreditor
Agreement Secured Parties) as the Administrative Agent or any Secured Party may
reasonably request. In order to evidence the security interests of the
Collection Account Agent under the Intercreditor Agreement, each Originator
shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Collection Account Agent’s security interest
in the Collection Accounts.

 

20



--------------------------------------------------------------------------------

(n) Linked Accounts. Except for the Servicer’s Accounts, no Originator shall
permit any “Linked Account” to exist with respect to any Account; provided,
however, that at any time during the continuance of an Event of Default, a
Termination Event or a Ratings Event, the Originators shall, if so instructed by
the Administrative Agent (in its sole discretion), cause each Servicer’s Account
to cease being a “Linked Account” promptly, but not later than 2 Business Days
following the Originators’ receipt of such instruction. The Servicer shall at
all times ensure that (i) the account balance in each Servicer’s Account is
greater than zero and will exceed the aggregate amount of all “Settlement Items”
(as defined in the applicable Account Control Agreement) at any time outstanding
with respect to such Servicer’s Account and (ii) no amount will be debited
against any Account as a result of any “Settlement Item” that originated in any
Servicer’s Account or any other account other than an Account.

SECTION 5.3 Reporting Requirements. From the date hereof until the Final Payout
Date, each Originator will furnish (or cause to be furnished) to Buyer and to
Administrative Agent each of the following:

(a) Other Information. Promptly, such additional financial and other information
(other than any such information the disclosure of which is prohibited by
applicable law or binding agreement or subject to attorney-client privilege or
constitutes attorney-work product or constitutes non-financial trade secrets or
non-financial proprietary information so long as (x) such confidentiality
obligation was not entered into in contemplation hereof and (y) such Originator
provides the Buyer, the Administrative Agent or such Group Agent with notice
that information is being withheld due to the existence of such confidentiality
obligation) as the Buyer, the Administrative Agent or any Group Agent may from
time to time reasonably request.

(b) Receivable Information. Such additional information regarding (i) the
Receivables as the Buyer, the Administrative Agent or any Group Agent may from
time to time reasonably request, (ii) the principal amount, payment terms and
obligors of the Excluded Receivables and Miscellaneous Items as the Buyer, the
Administrative Agent or any Group Agent may from time to time reasonably request
and (iii) other terms and characteristics of the Excluded Receivables (other
than any such information the disclosure of which is prohibited by applicable
law or binding agreement or subject to attorney-client privilege or constitutes
attorney-work product or constitutes non-financial trade secrets or
non-financial proprietary information so long as (x) such confidentiality
obligation was not entered into in contemplation hereof and (y) such Originator
provides the Buyer, the Administrative Agent or such Group Agent with notice
that information is being withheld due to the existence of such confidentiality
obligation) as the Buyer, the Administrative Agent or any Group Agent may from
time to time reasonably request.

 

21



--------------------------------------------------------------------------------

(c) Notices. Notice in writing of any of the following events promptly upon (but
in no event later than two (2) Business Days after) a Responsible Officer or a
Financial Officer of any Originator learning of the occurrence thereof, with
such notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

(i) Events of Default, Unmatured Events of Default, Termination Events or
Unmatured Terminations Events. The occurrence of any Event of Default, Unmatured
Event of Default, Termination Event or Unmatured Termination Event.

(ii) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Receivables or Related Rights or any portion thereof, (B) any Person other than
the Buyer, the Servicer, the Collection Account Agent or the Administrative
Agent shall obtain any rights or direct any action with respect to any Account
(or related Lock-Box), or (C) any Obligor shall receive any change in payment
instructions with respect to Receivable(s) from a Person other than the Servicer
or the Administrative Agent.

(iii) Name Changes. Any change in any Originator’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements or similar filings.

(iv) [Reserved].

(v) ERISA Event. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect (provided, that, any judicial proceeding
instituted by PBGC that, within 60 days after the institution of such
proceeding, has been withdrawn or stayed by PBGC or otherwise, shall be
disregarded for the purpose of this Section 5.3(c)(v)).

(vi) Sale Termination Event. The occurrence of a Sale Termination Event.

SECTION 5.4 Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not, without the prior written
consent of Administrative Agent and Buyer, do or permit to occur any act or
circumstance with which it has covenanted not to do or permit to occur in any
Transaction Document to which it is a party in any capacity, or:

(a) Sales, Liens, etc. Except as otherwise explicitly provided herein, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable or other
Collateral, or assign any right to receive income in respect thereof.

 

22



--------------------------------------------------------------------------------

(b) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 8.02 of the Receivables Financing Agreement (including any requirement
of the CPUC specified therein), the Originators will not, and will not permit
the Servicer to, alter the delinquency status or adjust the Unpaid Balance or
otherwise modify the terms of any Receivable in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract.

(c) Change in Credit and Collection Policies. Make any material change in the
Credit and Collection Policy without the prior written consent of the Buyer, the
Administrative Agent and the Majority Group Agents; provided, however, that
(i) any change resulting from any requirement, order, directive or other
pronouncement of or by the CPUC or any other Governmental Authority shall not
constitute a material change to the Credit and Collection Policy and (ii) the
Originators may, and may permit the Servicer to, modify or temporarily suspend
the Credit and Collection Policy in the event of a natural disaster or
operational disruption that is beyond the reasonable control of the Servicer for
so long as such disruption continues. Promptly following any material change in
the Credit and Collection Policy, such Originator will deliver a copy of the
updated Credit and Collection Policy to the Buyer, the Administrative Agent and
each Lender.

(d) Change in Payment Instructions to Obligors. Add, replace or terminate any
Collection Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged
Collection Account Control Agreement (or an amendment thereto) with respect to
such new Collection Accounts (or any related Lock-Box), and the Administrative
Agent shall have consented to such change in writing.

(e) Mergers, Acquisitions, Sales, Etc. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business (including, without limitation, rental equipment or
leasehold interests and excluding the sale or transfer of any accounts
receivable or of any amounts that are accrued and recorded in a regulatory
account for collections by such Originator, in each case, in connection with a
securitization transaction, including, without limitation, the transactions
contemplated by the Transaction Documents), except that such Originator may be
merged, consolidated or amalgamated with another Person or Dispose of all or
substantially all of its property or business so long as, after giving effect to
such transaction, (a) no Unmatured Termination Event, Termination Event,
Unmatured Event of Default or Event of Default shall have occurred and be
continuing, (b) either (i) the Originator is the continuing or surviving
corporation of such merger, consolidation or amalgamation or (ii) the continuing
or surviving corporation of such merger, consolidation or amalgamation, if not
the Originator, (x) shall be an entity organized or existing under the laws of
the United States, any state thereof or the District of Columbia, (y) shall have
assumed all obligations of such Originator under this Agreement pursuant to

 

23



--------------------------------------------------------------------------------

arrangements reasonably satisfactory to the Administrative Agent and (z) to the
extent requested by the Administrative Agent or any Lender, shall have promptly
provided to the Administrative Agent or such Lender all documentation and other
information that may be required by the Administrative Agent or such Lender in
order to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the PATRIOT
Act and the Beneficial Ownership Rule, (c) the ratings by Moody’s and S&P of the
continuing or surviving corporation’s or purchaser’s senior, secured debt shall
be at least the higher of (1) Baa3 from Moody’s and BBB- from S&P and (2) the
ratings by such rating agencies of such Originator’s senior, secured debt in
effect before the earlier of the occurrence or the public announcement of such
event and (d) the Administrative Agent shall have received such certificates,
documents, instruments, agreements and opinions of counsel (which shall be
addressed to Administrative Agent and all Lenders) as it shall reasonably
request, including as to the necessity and adequacy of any new UCC financing
statements or amendments to existing UCC financing statements.

(f) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate organization structure or make any other change such
that any financing statement filed or other action taken to perfect Buyer’s or
Administrative Agent’s interests hereunder and under the Receivables Financing
Agreement, as applicable, would become seriously misleading or would otherwise
be rendered ineffective, unless (i) except as required by the CPUC or other
Governmental Authority, no Event of Default, Unmatured Event of Default,
Termination Event or Unmatured Termination Event has occurred and is continuing
or would result immediately after giving effect thereto, (ii) to the extent
requested by Administrative Agent or any Group Agent, such Originator shall have
promptly provided to Administrative Agent or such Group Agent all documentation
and other information that may be required by Administrative Agent or such Group
Agent in order to enable compliance with applicable “know-your-customer” and
anti-money laundering rules and regulations, including information required by
the PATRIOT Act and the Beneficial Ownership Rule and (iii) Administrative Agent
and Buyer have received such certificates, documents, instruments, agreements
and opinions of counsel (which shall be addressed to Administrative Agent and
all Lenders) as they shall reasonably request, including as to the necessity and
adequacy of any new UCC financing statements or amendments to existing UCC
financing statements.

(g) Actions Impairing Quality of Title. Take any action that would reasonably be
expected to cause any Receivable, together with the Related Rights, not to be
owned by Buyer free and clear of any Adverse Claim; or take any action that
would reasonably be expected to cause Administrative Agent not to have a first
priority perfected security interest in the Receivables and, to the extent such
security interest can be perfected by filing a financing statement or the
execution of an account control agreement, any Related Rights (or any portion
thereof) and all cash proceeds of any of the foregoing, in each case, free and
clear of any Adverse Claim; or suffer the existence of any financing statement
or other instrument similar in effect covering any Receivable or any Related
Rights on file in any recording office (except such as may be filed (i) in favor
of Buyer in accordance with any Transaction Document or (ii) in favor of

 

24



--------------------------------------------------------------------------------

Administrative Agent in accordance with this Agreement or any Transaction
Document) or take any action that would reasonably be expected to cause
Administrative Agent not to have a valid first priority perfected security
interest in each ESP Account and all amounts or instruments on deposit or
credited therein from time to time.

(h) Buyer’s Tax Status. Take or cause any action to be taken that could
reasonably result in the Buyer (A) being treated other than as “disregarded as
an entity separate from its owner” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes that is
wholly-owned by a U.S. Person, (B) becoming an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes or (C) becoming subject to withholding under
Sections 1441, 1445, 1446 or 1461 of the Code.

ARTICLE VI

TERMINATION OF PURCHASES

SECTION 6.1 Voluntary Termination. Upon the occurrence and during the
continuation of a Sale Termination Event with respect to any Originator, the
sale and contribution of Receivables and Related Rights by such Originator
pursuant to this Agreement may be terminated by the Buyer, with the prior
written consent of the Administrative Agent, at any time when the Aggregate
Capital is equal to zero.

SECTION 6.2 Automatic Termination. The sale by any Originator or contribution by
PG&E, as applicable, of Receivables and Related Rights pursuant to this
Agreement shall automatically terminate if (i) an Event of Bankruptcy shall have
occurred and remain continuing with respect to such Originator or Buyer or
(ii) the Final Payout Date shall have occurred.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Each Originator’s Indemnity. Without limiting any other rights which
any such Person may have hereunder or under Applicable Law, each Originator
jointly and severally, hereby agrees to indemnify and hold harmless Buyer,
Buyer’s Affiliates and all of their respective successors, transferees,
participants and assigns, the Administrative Agent, the Credit Parties, the
Affected Persons, all Persons referred to in Section 8.4 hereof, and all
officers, members, managers, directors, shareholders, controlling persons and
employees of any of the foregoing (each an “Originator Indemnified Party”),
forthwith on demand, from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of such Originator pursuant to this
Agreement or any other Transaction Document, including any judgment, award,
settlement, Attorney Costs and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim (all of
the foregoing being collectively referred to as, “Originator Indemnified
Amounts”); excluding (i) Originator Indemnified Amounts to the extent a final
non-appealable judgment of a court of competent jurisdiction holds that such
Originator

 

25



--------------------------------------------------------------------------------

Indemnified Amounts resulted solely from the gross negligence or willful
misconduct by such Originator Indemnified Party seeking indemnification and
(ii) Originator Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible solely on account of the
insolvency, bankruptcy, lack of creditworthiness or other financial inability to
pay of the related Obligor.    Without limiting or being limited by the
foregoing, each Originator, jointly and severally, shall pay on demand, to each
Originator Indemnified Party any and all amounts necessary to indemnify such
Originator Indemnified Party from and against any and all Originator Indemnified
Amounts relating to or resulting from any of the following (but excluding
Originator Indemnified Amounts described in clauses (i) and (ii) above):

(i) the transfer by such Originator of any interest in any Receivable other than
the sale or contribution, as applicable, of any Receivable and Related Rights to
Buyer pursuant to this Agreement and the grant of a security interest to Buyer
pursuant to this Agreement;

(ii) any representation, warranty or statement made or deemed made by such
Originator (or any of its respective officers) under or in connection with this
Agreement or any of the other Transaction Documents (including in any report or
certificate required to be delivered under any Transaction Document) shall have
been untrue, false or incorrect when made or deemed made;

(iii) the failure of such Originator to comply with any Applicable Law
(including with respect to any Receivable or the Related Rights), or the
nonconformity of any Receivable or Related Rights transferred or purported to be
transferred by such Originator with any such Applicable Law;

(iv) the lack of an enforceable ownership interest or a first priority perfected
security interest in the Receivables (and all Related Rights) transferred, or
purported to be transferred by such Originator, to Buyer pursuant to this
Agreement against all Persons (including any bankruptcy trustee or similar
Person);

(v) any attempt by any Person (including Buyer) to void the transfers by such
Originator contemplated hereby under statutory provisions or common law or
equitable action;

(vi) the failure to have filed, or any delay in filing of, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Receivable transferred by such Originator,
or purported to be transferred by such Originator, to Buyer pursuant to this
Agreement whether at the time of any purchase or acquisition, as applicable, or
at any time thereafter;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool transferred, or purported to be transferred by such

 

26



--------------------------------------------------------------------------------

Originator, to Buyer pursuant to this Agreement (including a defense based on
such Receivable’s or the related Contract’s not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

(viii) any failure of such Originator to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document;

(ix) any suit or claim related to the Receivables transferred, or purported to
be transferred by such Originator, to Buyer pursuant to this Agreement
(including any products liability or environmental liability claim arising out
of or in connection with merchandise or services that are the subject of any
such Receivable to the extent not covered pursuant to Section 8.6);

(x) the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Rights (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied)
transferred or purported to be transferred by such Originator;

(xi) the failure of any Originator, Servicer or any predecessor in interest to
notify any Obligor of the assignment pursuant to the terms hereof by of any
Receivable by such Originator to Buyer or the failure to require that payments
(including any under the related insurance policies) be made directly to Buyer
pursuant to the terms hereof;

(xii) failure by such Originator to comply with the “bulk sales” or analogous
Applicable Laws of any jurisdiction;

(xiii) any Taxes imposed upon any Originator Indemnified Party or upon or with
respect to the Receivables transferred, or purported to be transferred, to Buyer
by such Originator pursuant to this Agreement and all reasonable and documented
costs and expenses related thereto or arising therefrom, including the
reasonable and documented fees and expenses of counsel in defending against the
same, to the extent such Taxes or such amounts relating thereto arise by reason
of the purchase or ownership, contribution or sale of such Receivables (or of
any interest therein) or Related Rights pursuant to this Agreement or any goods
which secure any such Receivables or Related Right;

 

27



--------------------------------------------------------------------------------

(xiv) any loss arising, directly or indirectly, as a result of the imposition of
sales or analogous Taxes or the failure by such Originator or Servicer to timely
collect and remit to the appropriate authority any such taxes;

(xv) the commingling of Collections of Receivables at any time with other funds
(including the commingling of Collections of Receivables with Non-Securitization
Collections);

(xvi) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or in respect of any
Receivable or any related Contract;

(xvii) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(xviii) any failure by such Originator to obtain consent from any Obligor prior
to the assignment of any Receivable and Related Rights pursuant to the terms of
this Agreement;

(xix) any breach of any Contract as a result of the sale or contribution thereof
or any Receivables related thereto by such Originator pursuant to this
Agreement;

(xx) any inability of such Originator or Buyer to assign any Receivable or other
Related Right as contemplated under the Transaction Documents; or the violation
or breach by such Originator or Servicer of any confidentiality provision, or of
any similar covenant of non-disclosure, with respect to any Contract, or any
other Indemnified Amount with respect to or resulting from any such violation or
breach;

(xxi) any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Corruption Law or Sanctions, and all reasonable
costs and expenses (including reasonable documented legal fees and
disbursements) incurred in connection with defense thereof by, any Originator
Indemnified Party in connection with the Transaction Documents as a result of
any action of any PG&E Party or any of their respective Affiliates;

(xxii) any other amount paid or payable pursuant to Sections 4.02 or 13.04 of
the Receivables Financing Agreement;

(xxiii) any failure of an Account Bank to comply with the terms of the
applicable Account Control Agreement, the termination by an Account Bank of any
Account Control Agreement or any amounts (including in respect of an indemnity)
payable by the Administrative Agent or the Collection Account Agent to an
Account Bank under any Account Control Agreement;

(xxiv) the existence of any “Linked Account” (as defined in the applicable
Account Control Agreement) with respect to any Account (including any such
“Linked Account” permitted hereunder) and any debit from or other charge against
any Account as a result of any “Settlement Item” (as defined in the applicable
Account Control Agreement) that originated in any Servicer’s Account or any
account other than an Account;

 

28



--------------------------------------------------------------------------------

(xxv) any failure of the Collection Account Agent to comply with the terms of
the Intercreditor Agreement or any amounts (including in respect of an
indemnity) payable by the Administrative Agent under the Intercreditor
Agreement; or

(xxvi) any investigation, litigation, dispute or proceeding (actual or
threatened) related to (A) any Account or any amounts on deposit therein or
(B) the Intercreditor Agreement;

SECTION 7.2 Contribution. If for any reason the indemnification provided above
in this Article VII is unavailable to an Originator Indemnified Party or is
insufficient to hold an Originator Indemnified Party harmless for Originator
Indemnified Amounts, then each Originator shall contribute to the amount paid or
payable by such Originator Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Originator Indemnified Party on the one hand
and such Originator on the other hand but also the relative fault of such
Originator Indemnified Party as well as any other relevant equitable
considerations.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Amendments, etc.. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Originator or any Affiliate
thereof shall be effective unless in a writing signed by Buyer, Administrative
Agent and the Majority Group Agents (and, in the case of any amendment, also
signed by each Originator), and then any such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given ; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent and each Group Agent:

(a) add or remove any Originator as a party to this Agreement;

(b) change any of the provisions of Section 3.2; or

(c) change any of the provisions of this Section 8.1.

No Originator may amend or otherwise modify any other Transaction Document
executed by it without the written consent of Buyer, Administrative Agent and
the Majority Group Agents.

SECTION 8.2 No Waiver; Remedies. (a) No failure on the part of Buyer or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right,

 

29



--------------------------------------------------------------------------------

power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. After the occurrence and during
the continuance of an Event of Default or a Termination Event, Buyer (or
Administrative Agent as assignee of Buyer’s rights hereunder) shall have, in
addition to all other rights and remedies under this Agreement, any other
Transaction Document or otherwise, all other rights and remedies provided under
the UCC of each applicable jurisdiction and other Applicable Laws (including all
the rights and remedies of a secured party upon default under the UCC (including
the right to sell any or all of the Receivables and Related Rights)). The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law. Each Originator hereby acknowledges and agrees that
specific remedies have been granted to the Administrative Agent and certain
other parties the Receivables Financing Agreement and such Originator shall not
object to the exercise thereof and no such Originator shall have any right or
claim against any party as a result of such exercise. Without limiting the
foregoing, MUFG, individually and as Administrative Agent, each Lender and each
other Credit Party, and any of their Affiliates (the “Set-off Parties”) are each
hereby authorized by each of the parties hereto, at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by and other indebtedness at any time owing to any such Set-off
Party to or for the credit to the account of the parties hereto, against all
obligations of each Originator, now or hereafter existing under this Agreement
or any other Transaction Document (other than in respect of any repayment of the
Aggregate Capital or Interest by Buyer pursuant to the Receivables Financing
Agreement), to any Affected Person, any Indemnified Party or any other Affected
Person.

(b) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice or demand to any Originator, and without waiving any
of its rights under any of the Subordination Provisions, take any or all of the
following actions: (i) retain or obtain an interest in any property securing any
of the Senior Interests pursuant to, and to the extent set forth in, the
Transaction Documents; (ii) retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to any of the Senior
Interests; (iii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests, or
release or compromise any obligation of any nature with respect to any of the
Senior Interests in accordance with the Transaction Documents; (iv) amend,
supplement, or otherwise modify any Transaction Document in accordance with the
terms thereof; and (v) release its security interest in, or surrender, release
or permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property.

(c) The Subordination Provisions are made for the benefit of the Senior Interest
Holders, and Administrative Agent may proceed to enforce such provisions on
behalf of each of such Persons.

SECTION 8.3 Notices, Etc.. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication and electronic mail) and faxed or delivered to each
party hereto, at its address set forth in Annex 2 or at such other address as
shall be designated by such party in a written notice to the other parties
hereto.

 

30



--------------------------------------------------------------------------------

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered during the recipient’s normal business hours, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received during the recipient’s normal business hours, at
its address set forth in Annex 2 or at such other address as shall be designated
by such party in a written notice to the other parties hereto.

SECTION 8.4 Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing (by way of loans or purchases of Receivables or
interests therein) pursuant to the Receivables Financing Agreement may rely upon
the terms of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall also, to the extent provided herein, inure to the benefit of the
parties to the Receivables Financing Agreement. Each Originator acknowledges
that Buyer’s rights under this Agreement may be assigned to MUFG or a Lender
under the Receivables Financing Agreement, consents to such assignment and to
the exercise of those rights directly by MUFG or a Lender to the extent
permitted by the Receivables Financing Agreement and acknowledges and agrees
that MUFG, individually and as Administrative Agent, a Lender and the other
Affected Persons and each of their respective successors and assigns are express
third party beneficiaries of this Agreement.

SECTION 8.5 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Originator or Buyer pursuant to
Section 3.2, Article IV, the indemnification provisions of Article VII, and the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement.

SECTION 8.6 Costs and Expenses. In addition to its obligations under Section 7,
each Originator, jointly and severally, agrees to pay on demand:

(a) all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and the other Credit Parties in connection with (i) the
preparation, negotiation, execution, delivery and administration of this
Agreement, any Program Support Agreement (or any supplement or amendment
thereof) related to this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto and thereto), including, without limitation, the
reasonable Attorney Costs of only one joint counsel and one joint special
California counsel and, if necessary, one joint local counsel in each other
relevant jurisdiction to the Administrative Agent and the other Credit Parties
and any of their respective Affiliates with respect thereto (and in the case of
an actual or perceived conflict of interest, one additional counsel for each
applicable jurisdiction to each group of similarly situated affected Persons)
and (ii) advising the Administrative Agent and the other Credit Parties and
their respective Affiliates as to their rights and remedies under this Agreement
and the other Transaction Documents;

 

31



--------------------------------------------------------------------------------

(b) all reasonable and documented accountants’, auditors’ and consultants’ fees
and expenses for the Administrative Agent and the other Secured Parties and any
of their respective Affiliates and the fees and charges of any nationally
recognized statistical rating agency incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Secured Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document;

(c) Other Taxes, and agrees to indemnify each Originator Indemnified Party and
their respective Affiliates against any liabilities for, or resulting from any
delay in paying (or failure to pay), such Taxes; and

(d) all out-of-pocket costs and expenses (including Attorney Costs), of the
Administrative Agent and the other Secured Parties and their respective
Affiliates, incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents.

SECTION 8.7 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed signature page of this Agreement by facsimile
transmission, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of an
original executed counterpart hereof or any other electronic means as provided
in the immediately following sentence. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 8.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF BUYER IN THE RECEIVABLES OR RELATED RIGHTS IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 8.9 Waiver of Jury Trial. EACH ORIGINATOR AND BUYER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER
ANY

 

32



--------------------------------------------------------------------------------

AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR AND
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE EXCLUSIVE JURISDICTION, FIRST, OF ANY
UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT
AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH
NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; AND

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 8.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.06 of the Receivables
Financing Agreement as if they were set forth herein mutatis mutandis.

SECTION 8.12 No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Financing Agreement, that it will not institute
against Buyer, or join any other Person in instituting against Buyer, any
proceeding of a type referred to in the definition of Event of Bankruptcy from
the Closing Date until one year and one day after the Final Payout Date. In
addition, all amounts payable by Buyer to any Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose (after
Buyer has satisfied all obligations then due and owing under the Receivables
Financing Agreement).

SECTION 8.13 No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.

 

33



--------------------------------------------------------------------------------

SECTION 8.14 Grant of Security Interest. It is the intention of the parties to
this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Receivables, the Related Rights and all the proceeds of
all of the foregoing to Buyer pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. Notwithstanding the foregoing, each
Originator does hereby grant to Buyer a security interest to secure such
Originator’s obligations hereunder in all of such Originator’s now or hereafter
existing right, title and interest in, to and under (i) the Receivables,
(ii) the Related Rights, (iii) the Lock-Boxes and Collection Accounts and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing such Lock-Boxes and Collection Accounts and amounts on
deposit therein and (iv) all the proceeds of all of the foregoing and that this
Agreement shall constitute a security agreement under Applicable Law.

SECTION 8.15 Binding Terms in Other Transaction Documents. Each Originator
hereby makes for the benefit of Program Support Provider, Administrative Agent,
each Lender, each other Secured Party, each of the representations, warranties,
covenants, and agreements, and accepts all other binding terms, including the
waiver of any rights, which are made applicable to any Originator in any other
Transaction Document, each as if the same (together with any provisions
incorporated therein by reference) were set forth in full herein.

SECTION 8.16 Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

SECTION 8.17 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PACIFIC GAS AND ELECTRIC COMPANY,

as Servicer

By:

 

/s/ David Thomason

Name:

 

David Thomason

Title:  

Vice President, Chief Financial Officer and Controller

 

PACIFIC GAS AND ELECTRIC COMPANY,

as an Originator

By:

 

/s/ David Thomason

Name:  

David Thomason

Title:  

Vice President, Chief Financial Officer and Controller

 

PG&E AR FACILITY, LLC,

as Buyer

By:

 

/s/ Margaret Becker

Name:  

Margaret Becker

Title:  

Vice President and Treasurer

 

 

   S-1    Purchase and Sale Agreement (PG&E)



--------------------------------------------------------------------------------

ANNEX 1

UCC DETAILS SCHEDULE

 

 

 

Annex 1, Page 1



--------------------------------------------------------------------------------

ANNEX 2

NOTICE INFORMATION

If to an Originator, to the following, as applicable:

Pacific Gas and Electric Company

P.O. Box 770000

San Francisco, California 94177

Attention: Treasurer

Telecopy: (415) 973-8968

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

With a copy to:

Pacific Gas and Electric Company

P.O. Box 770000

San Francisco, California 94177

Attention: General Counsel

Telecopy: (415) 973-5520

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

If to Buyer:

PG&E AR Facility, LLC

P.O. Box 770000

San Francisco, California 94177

Attention: Treasurer

Telecopy: (415) 973-8968

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

With a copy to:

PG&E AR Facility, LLC

P.O. Box 770000

San Francisco, California 94177

Attention: General Counsel

Telecopy: (415) 973-5520

Telephone: (415) 973-8956

Email: BankingandMoneyManagementDepartment@pge.com

With a copy to each Lender, each Group Agent and Administrative Agent at their
respective addresses set forth in the Receivables Financing Agreement.

 

Annex 2, Page 1



--------------------------------------------------------------------------------

Exhibit 2.3(d)

FORM OF SUBORDINATED NOTE

NON-NEGOTIABLE SUBORDINATED NOTE

as of [    ], 20__

FOR VALUE RECEIVED, the undersigned, PG&E AR Facility, LLC, a Delaware limited
liability company (“Buyer”), promises to pay to [________________, a
________________] (“Company”), on the terms and subject to the conditions set
forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid purchase price of all Receivables and Related Rights purchased,
acquired and to be purchased or acquired by Buyer pursuant to the Receivables
Sale Agreement. Such amount as shown in the records of the Servicer shall be
rebuttable presumptive evidence of the principal amount owing under this note
(this “Note”).

1. Purchase and Sale Agreement. This note (this “Note”) is one of the
Subordinated Notes described in Section 2.3(d) of, and is subject to the terms
and conditions set forth in, the Purchase and Sale Agreement, dated as of
October 5, 2020 (as the same may be amended, supplemented, or otherwise modified
in accordance with its terms, the “Purchase and Sale Agreement”), among Buyer,
as Originator, the Originators party thereto, the Servicer and Buyer. Reference
is hereby made to the Purchase and Sale Agreement for a statement of certain
other rights and obligations of Buyer and Company. In the case of any conflict
between the terms of this Note and the terms of the Purchase and Sale Agreement,
the terms of the Purchase and Sale Agreement shall control.

2. Definitions; Interpretation. Capitalized terms used (but not defined) herein
have the meanings ascribed thereto in (or by reference in) the Purchase and Sale
Agreement, and this Note shall be interpreted in accordance with Section 1.2 of
the Purchase and Sale Agreement. In addition, as used herein, the following
terms have the following meanings:

“Bankruptcy Proceedings” is defined in Section 7 hereof.

“Final Maturity Date” means the date that falls a year and a day after the later
of (a) the related Sale Termination Date and (b) the Final Payout Date (as
defined in the Receivables Financing Agreement).

“Junior Liabilities” means all obligations of Buyer under this Note or under any
other Subordinated Notes described in Section 2.3(d) of the Purchase and Sale
Agreement.

“Senior Interests” means (a) the security interest granted to Administrative
Agent in the Collateral for the benefit of the Secured Parties pursuant to the
Receivables Financing Agreement, (b) the Aggregate Capital, (c) all Borrower
Obligations and (d) all other obligations of Buyer to the Senior Interest
Holders, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due on or
before the Final Maturity Date.

 

Exhibit 2.3(d), Page 1



--------------------------------------------------------------------------------

“Senior Interest Holders” means, collectively, each Lender, each Group Agent,
the Administrative Agent and the other Affected Persons (each as defined in the
Receivables Financing Agreement) and their permitted assigns.

“Subordination Provisions” is defined in Section 7 hereof.

3. Interest. Subject to the Subordination Provisions, Buyer promises to pay
interest on the aggregate unpaid principal amount of this Note outstanding on
each interest payment date as set forth in Section 4 hereof at a variable rate
equal to the sum of one-month Adjusted LIBOR plus 1% per annum.

4. Interest Payment Dates. Subject to the Subordination Provisions, Buyer shall
pay accrued interest on this Note for each Settlement Period on each Settlement
Date (or on such earlier date as Buyer may elect from time to time) and on the
Final Maturity Date (as defined in the Receivables Financing Agreement) (or, if
any such day is not a Business Day, the next succeeding Business Day). Buyer
also shall pay accrued interest on the principal amount of each prepayment
hereof on the date of each such prepayment.

5. Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 360-day year.

6. Principal Payment Dates. Subject to the Subordination Provisions, any unpaid
principal of this Note shall be paid on the Final Maturity Date (or, if such
date is not a Business Day, the next succeeding Business Day). Subject to the
Subordination Provisions, the principal amount of and accrued interest on this
Note may be prepaid on any Business Day without premium or penalty.

7. Subordination Provisions. The obligations under this Note are expressly
subordinated in right of payment to the payment and performance of the Senior
Interests, and any payment hereunder is pari passu in right of payment and
performance to all other Junior Liabilities, to the extent and in the manner set
forth in the following clauses of this Section 7 (the “Subordination
Provisions”). Buyer covenants and agrees, and Company and any other assignee,
transferee or pledgee of this Note (collectively, Company and any such other
assignee, transferee or pledgee are called the “Holder”), by its acceptance of
any sale, assignment, transfer or pledge of this Note, shall be deemed
conclusively to have agreed for the benefit of the Senior Interest Holders, to
the Subordination Provisions and the Company and each Holder by its acceptance
of this Note shall be bound by such provisions:

(a) No payment or other distribution of Buyer’s assets of any kind or character,
whether in cash, securities, or other rights or property, shall be made on
account of this Note except to the extent such payment or other distribution is
either (i) permitted under the Receivables Financing Agreement or (ii) made on
or after the Final Maturity Date.

(b) (i) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to Buyer, whether voluntary or
involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of Buyer or any sale of all
or substantially all of the assets of Buyer (such proceedings being herein

 

Exhibit 2.3(d), Page 2



--------------------------------------------------------------------------------

collectively called “Bankruptcy Proceedings”), and (ii) on and after the
occurrence of the related Sale Termination Date, the Senior Interests shall
first be indefeasibly paid and performed in full and in cash before the Holder
shall be entitled to receive and to retain any payment or distribution in
respect of this Note. In order to implement the foregoing: (A) all payments and
distributions of any kind or character in respect of this Note to which the
Holder would be entitled except for this subsection 7(b) shall be made directly
to Administrative Agent (for the benefit of the Senior Interest Holders); (B) if
the Holder shall timely file a claim or claims in any Bankruptcy Proceeding for
any outstanding amount owed under this Note (and if the Holder does not timely
do so, the Administrative Agent may), all payments and other distributions in
respect thereof shall be made directly to the Administrative Agent (for the
benefit of the Senior Interest Holders) until the Senior Interests shall have
been paid and performed in full and in cash and (C) the Holder hereby
irrevocably agrees that Administrative Agent, in the name of the Holder or
otherwise, may demand, sue for, collect, receive and receipt for any and all
such payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceeding with respect to any and all claims of the Holder relating
to this Note, in each case until the Senior Interests shall have been
indefeasibly paid and performed in full and in cash. All payments and
distributions received by Administrative Agent in respect of this Note, to the
extent received in or converted into cash, may be applied by Administrative
Agent (for the benefit of the Senior Interest Holders) first, to the payment of
any and all expenses (including, without limitation, attorneys’ fees and other
legal expenses) paid or incurred by Administrative Agent or the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon the Junior Liabilities, and second, any balance thereof
shall, solely as between any Holder (including Company hereunder) and the Senior
Interest Holders, be applied by Administrative Agent toward the payment of the
Senior Interests in a manner determined by Administrative Agent to be in
accordance with the Receivables Financing Agreement; but as between Buyer and
its creditors, no such payments or distributions of any kind or character shall
be deemed to be payments or distributions in respect of the Senior Interests.

(c) In the event that the Holder receives any payment or other distribution of
any kind or character from Buyer or from any other source whatsoever, in respect
of this Note, other than as expressly permitted by the terms of this Note, such
payment or other distribution shall be received in trust for the Senior Interest
Holders and shall immediately be turned over in cash by the Holder to
Administrative Agent (for the benefit of the Senior Interest Holders) until the
Senior Interests have been indefeasibly paid and performed in full and in cash.

(d) Upon the indefeasible payment and performance in full and in cash of all
Senior Interests, the Holder shall be subrogated to the rights of the Senior
Interest Holders to receive payments or distributions from Buyer that are
applicable to the Senior Interests until this Note is indefeasibly paid and
performed in full and in cash.

(e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders, on the other hand. Nothing contained in the Subordination
Provisions or elsewhere in this Note is intended to or shall impair, as between
Buyer, its creditors (other than the Senior Interest Holders) and the Holder,
Buyer’s obligation, which is unconditional and absolute, to pay this Note as and
when the same shall become due and payable in accordance with the terms hereof
and of the Purchase and Sale Agreement or to affect the relative rights of the
Holder and creditors of Buyer (other than the Senior Interest Holders).

 

Exhibit 2.3(d), Page 3



--------------------------------------------------------------------------------

(f) Holder shall not, until the Senior Interests have been indefeasibly paid and
performed in full and in cash: (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of Buyer, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this Note, or any rights in respect
thereof or (ii) convert this Note into an equity interest in Buyer, unless, in
the case of each of clauses (i) and (ii) above, Holder shall have received the
prior written consent of Administrative Agent.

(g) The Holder shall not commence, or join with any other Person in commencing,
any Bankruptcy Proceeding with respect to Buyer until at least one year and one
day shall have passed since the Senior Interests shall have been indefeasibly
paid and performed in full and in cash.

(h) If, at any time, any payment (in whole or in part) made with respect to any
Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with any Bankruptcy Proceeding or
otherwise), these Subordination Provisions shall continue to be effective or
shall be reinstated, as the case may be, as though such payment had not been
made.

(i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice or demand to the Holder, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (i) retain or obtain an interest in any property securing any
of the Senior Interests pursuant to, and to the extent set forth in, the
Transaction Documents; (ii) retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to any of the Senior
Interests; (iii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests, or
release or compromise any obligation of any nature with respect to any of the
Senior Interests in accordance with the Transaction Documents; (iv) amend,
supplement, or otherwise modify any Transaction Document in accordance with the
terms thereof; and (v) release its security interest in, or surrender, release
or permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property.

(j) The Holder agrees that this Note shall be pari passu with all other Junior
Liabilities.

(k) The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon the Senior Interests, or any thereof, or any security therefor.

 

Exhibit 2.3(d), Page 4



--------------------------------------------------------------------------------

(l) Each of the Senior Interest Holders may, from time to time, on the terms and
subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to the Holder, assign or transfer any or
all of the Senior Interests, or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Senior Interests shall be and remain Senior Interests for the purposes of
these Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor.

(m) These Subordination Provisions constitute a continuing offer from Buyer to
all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and Administrative Agent may proceed to enforce such
provisions on behalf of each of such Persons.

8. Cumulative Remedies; Amendments, Etc. No failure or delay on the part of the
Holder in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No amendment, restatement, modification or waiver of, or consent
with respect to, any provision of this Note shall in any event be effective
unless (a) the same shall be in writing and signed and delivered by Buyer and
the Holder and acknowledged and agreed to by Administrative Agent, and (b) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.

9. Limitation on Interest. Notwithstanding anything in this Note to the
contrary, Buyer shall never be required to pay unearned interest on any amount
outstanding hereunder, and shall never be required to pay interest on the
principal amount outstanding hereunder, at a rate in excess of the maximum
interest rate that may be contracted for, charged or received without violating
applicable federal or state law.

10. Negotiation. This Note is not negotiable.

11. Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT
OF LAWS PROVISIONS THEREOF).

12. Captions. Paragraph captions used in this Note are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Note.

13. Intent of the Parties. Buyer and Company have structured this Note with the
intention that the obligations of Buyer hereunder will be treated under United
States federal, and applicable state, local and foreign tax law as debt (the
“Intended Tax Treatment”). Buyer and Company agree to file no tax return, or
take any action, inconsistent with the Intended Tax Treatment unless required by
law.

[Signature Follows]

 

Exhibit 2.3(d), Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed as
of the date hereof.

 

PG&E AR FACILITY, LLC

By:

 

 

Name:

Title:

 

Exhibit 2.3(d), Page 6